Citation Nr: 0710090	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant asserts that she had qualifying service for 
nonservice-connected pension benefits between April 1943 and 
March 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to VA 
nonservice-connected pension benefits. 

In May 2006, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of curing 
specified due process defects.  The matter was returned to 
the Board in January 2007 for final appellate consideration.

As part of its May 2006 remand, the Board determined that the 
appellant had filed a notice of disagreement with respect to 
the issue of entitlement to basic eligibility as a veteran 
for VA benefits purposes.  The RO was directed to furnish the 
appellant with a Statement of the Case (SOC) pertaining to 
that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
An SOC addressing the issue of whether the appellant has 
legal entitlement to VA benefits was issued to her in October 
2006.  A timely substantive appeal has not been submitted.  
The issue therefore is not the subject of appellate 
consideration.


FINDING OF FACT

The U.S. service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.




CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected pension benefits for the appellant.  38 U.S.C.A. §§ 
101(2), 107, 501, 1521, 5107(a), 5107A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) impose obligations on VA in terms of its duty to notify 
and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  In this case, the facts about the nature 
and periods of the veteran's service are undisputed.  
Accordingly, VA's duty to notify and assist does not extend 
to that claim.  In any event, the appellant was provided 
proper notice by letter dated June 15, 2006, and there is no 
indication of any relevant evidence that the RO failed to 
obtain.



Nonservice-connected pension

The appellant contends that she is entitled to nonservice-
connected pension benefits.  She contends that she had 
qualifying guerilla service between April 1943 and March 
1945.  In support of her appeal, she submitted a commanding 
officer's affidavit attesting that she served with guerilla 
forces.  Another affidavit indicated that the appellant, 
using an alias (T.D.), was inducted as a PFC (cook) under 
Squadron No. 45 Hukbalahap Management Section, Regional 
Command No. 3 of Pampanga and Tarlac.  Similar information is 
contained in forms prepared by the Philippine Veterans 
Affairs Office, which is an office of the Republic of the 
Philippines.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.  Service of 
persons enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  38 C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available) and § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

The service department reported in December 2003 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.  Using the alternate/alias name identified by the 
appellant (T.D.), a similar response was received from the 
service department in July 2006.  These verifications are 
binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Moreover, there has been no new evidence presented 
since the service department search which is different from 
the evidence already considered, that would warrant a request 
for recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Therefore, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board concludes that the appellant is not a 
"veteran" for purposes of entitlement to VA nonservice-
connected pension benefits, and her claim for entitlement to 
VA benefits based on such service must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Further, even assuming that the appellant had service between 
1943 and 1945 in the recognized guerillas, the Board notes 
that the law precludes basic eligibility for nonservice-
connected pension based on the period of her service.  
Accordingly, her claim would still be denied as a matter of 
law.


ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


